Citation Nr: 1203183	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for pelvic inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which effectuated a January 2008 decision of the Board and granted service connection for PID assigning a noncompensable disability rating effective from February 14, 1997.

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDING OF FACT

The Veteran experiences recurrent but transient abdominal pain due to her PID that is not controlled by continuous treatment.


CONCLUSION OF LAW

Extending every reasonable doubt to the Veteran, the criteria for a disability rating of 30 percent, but no higher, for PID have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.116 Diagnostic Code 7614 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  VA treatment records have been obtained.  The Veteran also was afforded VA examinations in connection with the current claim.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's disability is evaluated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs under 38 C.F.R. § 4.116 and Diagnostic Code 7613.  The General Rating Formula calls for a noncompensable rating for symptoms that do not require treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent rating is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116.  This is the maximum evaluation available under this Diagnostic Code.

Analysis

VA treatment records dated from 1997 to 2011 reflect treatment for various pelvic complaints including colored vaginal discharge with odor, pain, and tenderness; and observations of abdominal pain and tenderness, spotting, irregular pap smears, yeast infections, vaginitis, and urinary tract infections.

During a November 2002 hearing before a member of the Board in connection with a different claim, the Veteran testified that she had experienced a lot of abdominal pain.  She related that she underwent treatment-both physical and psychological-for her symptoms.

On VA examination in May 2003, the Veteran remarked that her last menstrual period was four years previously.  She indicated that her menstrual periods were irregular when she had them.  The examiner indicated that the Veteran had not had any bleeding, and it was noted that her pelvic pain was gone.  The examiner observed that the cervix was clean, and the uterus was normal size.  No masses were felt.  The diagnosis given was dysmenorrheal.  The examiner added that the Veteran had been treated for painful menses and premenstrual pain on multiple occasions.

Another VA examiner noted in May 2005 that the Veteran had a history of PID.  He noted evidence of pelvic adhesions.  The note reflects the Veteran's continuous complaints of pelvic pain complicated by a history of surgeries.  The examiner indicated that it was as likely as not that the Veteran had chronic PID.  He added that it would be speculative to state that the burned out chronic PID with adhesions that has existed since military service was the current cause of the Veteran's present abdominal pains.  The examiner concluded that the Veteran's prior surgeries and PID as likely as not placed the Veteran at risk for complications of pelvic peritoneal adhesions including pain indistinguishable from what she had experienced during military service.

During a March 2007 Board hearing in connection with a different claim, the Veteran said that she had experienced continual pain since leaving the military.  She said that she took Demerol and Tylenol.  She stated that she always had bad cramping.  

On VA examination in September 2009, the examiner noted a history of pelvic pain and pelvic adhesions.  The examiner remarked that there was abnormal vaginal discharge that was yellow with fishy smell.  The perineum exam was noted to be abnormal.  A pap smear resulted in atypical squamous cells of uncertain significance, trichomonas vaginalis with inflammation, and associated cell changes.  The diagnosis given was PID with residual pelvic adhesions.  The examiner indicated that the Veteran's symptoms resulted in decreased mobility and pain.  

During another VA examination in September 2009, the Veteran remarked that she experienced pelvic pain daily.  A history of urinary tract disease was noted.

During an August 2011 Board hearing before the undersigned Veterans Law Judge in connection with the current claim, the Veteran stated that she would often see a doctor for symptoms, and she would be treated as if she had a yeast infection.  She said that she would get pain and infection medicine.  She used a vaginal cream.  She said that she would use the medicine and would still experience pain.  She felt that nobody really understood the pain she was suffering.

A review of the objective medical evidence of record reveals that the Veteran has required treatment which has not controlled her symptoms.  Specifically, the Veteran numerous pain medications but still experiences pain.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the Veteran's testimony to be credible in identifying and describing her symptoms of fatigue and pain.  The Board acknowledges that the Veteran's complaints of pain have not been fully consistent and regular.  However, a view of the entirety of the record indicates that the residuals of the chronic infection remain in the form of recurrent but transient abdominal pains.  

Accordingly, the service-connected disability picture more nearly resembles the criteria warranting a 30 percent rating for the service-connected PID.  The Board notes that a disability rating 30 percent is the maximum disability rating available under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  This rating is warranted because the evidence of record shows that the Veteran's symptoms of pain are not controlled by continuous treatment.

A higher rating is not warranted under any other diagnostic code because there is no evidence of vulva removal of uterus and both ovaries (removal of a single ovary does not result in a higher disability rating), as well as atrophy or displacement of same.  Further there is no evidence of rectovaginal fistulas or surgical complications due to pregnancy.  Diagnostic Codes 7617-7625 (2011).

The Board reiterates that the Veteran's disability has been 30 percent disabling since February 14, 1997, the date of the receipt of the claim, so her rating cannot be "staged" because this represents her greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected PID in this case, extraschedular consideration is not warranted.  The disability picture as demonstrated is addressed by the established rating standard.  The service-connected PID disability picture in this regard is not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).  Accordingly, on this record, the Board finds that an initial rating of 30 percent for the service-connected PID is warranted.


ORDER

An initial rating of 30 percent for the service-connected PID beginning on February 14, 1997 is granted, subject to the regulations governing the payment of VA monetary benefits.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


